Case: 21-40357     Document: 00516355781         Page: 1     Date Filed: 06/14/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         June 14, 2022
                                  No. 21-40357
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Rodolfo Vento, Jr.,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 1:19-CR-664-1


   Before Barksdale, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Rodolfo Vento, Jr., was convicted through a jury trial of conspiracy to
   transport and harbor aliens within the United States, in violation of 8 U.S.C.
   § 1324(a)(1)(A)(v)(I).    He was sentenced to, inter alia, 120 months’
   imprisonment. Vento asserts: the evidence was insufficient to support a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40357      Document: 00516355781           Page: 2   Date Filed: 06/14/2022




                                     No. 21-40357


   conviction; the district court erred in admitting testimonial hearsay; and his
   sentence was procedurally and substantively unreasonable.
          Regarding Vento’s properly-preserved sufficiency challenge, in
   reviewing de novo whether a rational trier of fact could find that the
   Government proved the essential elements of this offense beyond a
   reasonable doubt, we draw all reasonable inferences in favor of the jury’s
   verdict, and do not reassess the weight given the evidence or the credibility
   of witnesses. E.g., United States v. Peterson, 977 F.3d 381, 389 (5th Cir. 2020)
   (explaining evidence is sufficient if “any rational trier of fact could have
   found the essential elements of the crime beyond a reasonable doubt”
   (citation omitted)). To convict Vento, the Government had to prove he
   agreed with one or more individuals; to transport an alien illegally in the
   United States; to further the alien’s unlawful presence; and did so
   “knowingly or in reckless disregard of the fact that the alien’s presence in the
   United States was unlawful”. United States v. Jimenez-Elvirez, 862 F.3d 527,
   533–34 (5th Cir. 2017) (citation omitted) (explaining elements for conspiracy
   to transport undocumented alien).
          From, inter alia, the connections among Vento’s and others’
   telephone records, the nature of the telephone contacts between them,
   Vento’s jail-call conversations, and the testimony outlining both the routine
   operations of the smuggling organization and Vento’s role in it, a rational
   juror could infer he knowingly agreed with others to engage in the trafficking
   of aliens for money and knew the aliens, including a child, were present
   unlawfully in the United States. See § 1324(a)(1)(A)(v)(I); Staples v. United
   States, 511 U.S. 600, 615 n.11 (1994) (noting “knowledge can be inferred from
   circumstantial evidence”).
          Turning to Vento’s next assertion, preserved Confrontation Clause
   errors are reviewed de novo, subject to harmless-error review. E.g., United
   States v. Cowards, 24 F.4th 409, 411 (5th Cir. 2022). Where, however, a party
   fails to preserve the objection (as Vento concedes), review is only for plain

                                          2
Case: 21-40357      Document: 00516355781           Page: 3     Date Filed: 06/14/2022




                                     No. 21-40357


   error. E.g., United States v. Acosta, 475 F.3d 677, 680 (5th Cir. 2007). Under
   that standard, he must show a forfeited plain error (clear or obvious error,
   rather than one subject to reasonable dispute) that affected his substantial
   rights. See Puckett v. United States, 556 U.S. 129, 135 (2009). If he makes
   such a showing, we have the discretion to correct the reversible plain error,
   but generally should do so only if it “seriously affect[s] the fairness, integrity
   or public reputation of judicial proceedings”. Id.
          According to Vento, the court’s admission at trial of multiple out-of-
   court testimonial statements violated the Sixth Amendment’s Confrontation
   Clause. Even assuming a clear or obvious error in the admission of the
   statements, Vento has failed to show the error affected his substantial rights
   in the light of the ample evidence of his participation in the smuggling
   conspiracy and the harboring of the child. See Puckett, 556 U.S. at 135
   (explaining for an error to affect substantial rights, it must have “affected the
   outcome” of proceeding (citation omitted)).
          Concerning Vento’s sentencing challenges, although post-Booker, the
   Sentencing Guidelines are advisory only, the district court must avoid
   significant procedural error, such as improperly calculating the Guidelines
   sentencing range. Gall v. United States, 552 U.S. 38, 46, 51 (2007). If no such
   procedural error exists, a properly preserved objection to an ultimate
   sentence is reviewed for substantive reasonableness under an abuse-of-
   discretion standard. Id. at 51; United States v. Delgado-Martinez, 564 F.3d
   750, 751–53 (5th Cir. 2009). In that respect, for issues preserved in district
   court, as in this instance, its application of the Guidelines is reviewed de novo;
   its factual findings, only for clear error. E.g., United States v. Cisneros-
   Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008).
          Vento fails to show the court clearly erred by imposing a six-level
   enhancement under Guideline § 2L1.1(b)(2) (smuggling, transporting, or
   harboring unlawful aliens) for an offense involving 25 to 99 aliens. See United
   States v. Piper, 912 F.3d 847, 859 (5th Cir. 2019) (explaining court did not

                                           3
Case: 21-40357      Document: 00516355781           Page: 4   Date Filed: 06/14/2022




                                     No. 21-40357


   clearly err where factual findings were “plausible in [the] light of the record”
   (citation omitted)). The unrebutted evidence from the trial and presentence
   investigation report (PSR) plausibly showed that, at the least, the smuggling
   organization involving Vento transported 23 aliens in three trips with one co-
   defendant, and six in a separate trip.
          Similarly unavailing is Vento’s preserved challenge that his
   presumptively reasonable within-Guidelines sentence of 120 months is
   substantively unreasonable. See United States v. Vargas, 21 F.4th 332, 337
   (5th Cir. 2021) (explaining reasonable presumption may be rebutted by
   showing “the sentence: (1) does not account for a factor that should have
   received significant weight, (2) gives significant weight to an irrelevant or
   improper factor, or (3) represents a clear error of judgment in balancing the
   sentencing factors” (citation omitted)). Vento fails to show the court gave
   weight to an improper factor or double counted when the court considered
   his lengthy criminal history. Many of Vento’s prior convictions over a period
   of 30 years were not accounted for in the calculation of his criminal-history
   category and several of those reflected such serious conduct as assault,
   unlawfully carrying a weapon, and driving under the influence. See United
   States v. Brantley, 537 F.3d 347, 350 (5th Cir. 2008) (holding sentence
   reasonable under sentencing factors in the light of, inter alia, defendant’s
   extensive criminal history).
          The sentence disparity resulting from the absence of a plea agreement
   in this matter resulted from the appropriate application of the Sentencing
   Guidelines to the facts of this proceeding, and it was neither unwarranted nor
   clear error. Cf. United States v. Nichols, 376 F.3d 440, 443 (5th Cir. 2004)
   (finding error where sentencing disparity was warranted on the record and
   departure from the Guidelines was, therefore, unjustified). Additionally,
   having considered Vento’s assertion and the PSR’s discussion of Vento’s
   substance abuse, the court specifically provided for substance-abuse
   counseling.


                                            4
Case: 21-40357      Document: 00516355781           Page: 5   Date Filed: 06/14/2022




                                     No. 21-40357


          In short, Vento’s disagreement with the court’s weighing of the
   sentencing factors is insufficient to show clear error. See United States v.
   Simpson, 796 F.3d 548, 560 (5th Cir. 2015) (holding objections to court’s
   weighing of factors not sufficient for clear error).
          AFFIRMED.




                                           5